239 N.W.2d 230 (1976)
Albert Thomas O'NEIL, Senior, Appellant,
v.
William J. CORRICK, Robert J. Miller, Gary J. Meyer, Rolf T. Nelson, a.k.a. and d.b.a. Corrick, Miller, Meyer & Nelson, Attorneys at Law, Respondents.
No. 45718.
Supreme Court of Minnesota.
February 6, 1976.
Albert Thomas O'Neil, Sr., pro se.
Richards, Montgomery, Cobb & Bassford and Lynn G. Truesdell, III, Minneapolis, for respondents.
Considered and decided by the court without oral argument.
PER CURIAM.
This is an appeal by plaintiff, acting as his own attorney, from judgment entered against him in an action against the attorneys who represented his deceased former wife in her divorce suit against him, a suit which ended in settlement. We have carefully examined the record and conclude that the trial court properly dismissed plaintiff's action and granted defendants summary judgment. Plaintiff failed to comply with an order that he either provide full and complete answers to written interrogatories within 30 days or have his action dismissed, and therefore dismissal or default judgment was justified under Rule 37.02(2)(c), Rules of Civil Procedure.
Affirmed.
KELLY, J., took no part in the consideration or decision of this case.